Case 1:15-cv-07005-RMB-MJS Document 200 Filed 01/07/21 Page 1 of 1 PagelD: 1634

LAW, FROELICH & LANDESMAN

ATTORNEYS AT LAW
360 KEARNY AVENJE
KEARNY, NJ 07032-2602

FREDERICK T. LAW (1931- 1964) 201-991-5343
RICHARD FROELICH (1931- 1982) 201-997-168]
CHARLES H. LANDESMAN FAX: 201-991-0674

Attorney ID No. 216281963
E-Mail: Landesmancharles@gmail.com

January 7, 2021

Hon. Renee Marie Bumb

United States District Court Judge

Mitchell H. Cohen Building & U.S. Courthouse
Room 1050

4'" & Cooper Streets

Camden, NJ 08101

Re: Rogers v. NJDOC et als
Case No. 15-cv-7005

Dear Judge Bumb:

I represent Martin Luther Rogers, the plaintiff in the above matter. Motions for Summary
Judgment have been made by both groups of defendants. On April 6, 2020, I filed a reply brief to
the Medical defendants’ motion. This was the last document that was filed with the Court in this
matter.

I am respectfully asking the Court when the two pe ding Motions for Summary Judgment
will be decided. Thank you for your attention to this matter.

Respectfully,

ee

Charles H. Landesman
Attorney for defendant
Martin Luther Rogers

 

CHL/ab

CC Kai Marshall-Otto, Deputy Attorney General
Candice H. Rienzo, Esq.
Martin Luther Rodgers
